If the evidence for the state is to be believed beyond a reasonable doubt, this defendant was in possession of two pints of whisky, at the time and place laid in the charge. Whether this evidence for the state was of sufficient weight to make out the case, as against the contra testimony of defendant and his witnesses, was a question for the jury to decide.
The very general insistences of error made in appellant's brief direct our attention to several rulings of the court on the admission of testimony. We find no fault with the law quoted from Underhill (13th Ed.) Cr. Ev. 543, par. 380. But the predicate laid for the impeachment of a witness must relate to a material fact. The opinion of the witness Fralish, to whom the predicate was attempted to be laid, that defendant had been "Treated mighty dirty," did not in a remote degree relate to any issue in the case.
The rulings of the court during the cross-examination of the state's character witnesses were free from error. In conducting cross-examination, the trial court has a large discretion which was not in this case abused.
Other rulings are free from prejudicial error.
Let the judgment be affirmed.
Affirmed.